Citation Nr: 1824291	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-37 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for costochondritis.

2. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts

In his substantive October 2014 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He was scheduled for a Board hearing in March 2018, but did not appear.  He has not requested that the hearing be rescheduled and did not offer an explanation for his failure to appear.  Therefore, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(c), (d) (2017).


FINDINGS OF FACT

1. Costochondritis did not have onset during active service and was not caused by service.

2. The Veteran is not permanently and totally disabled due to nonservice-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for costochondritis have not been met.  38 U.S.C. §§ 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).

2. The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 1521, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.340, 3.342.  (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

II. 
III. Service Connection

The Veteran generally contends that his costochondritis is related to service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§  1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran has a current diagnosis of costochondritis.  See June 2011 VA Treatment Records.  Accordingly, the first element of service connection, a current disability, is met.  The remaining question is whether the disability is related to service.

Service treatment records contain no complaints of or treatment for a costochondritis disability.  On November 1973 enlistment, clinical evaluation of the lungs and chest was normal.  May 1974 and June 1976 service treatment records contain clear chest exams.  April 1977 chest x-rays were within normal limits.  On August 1977 separation, in a report of medical history he marked "no" to having pain or pressure in chest.  Clinical evaluation of the lungs and chest was normal.

Post-service the first mention of costochondritis was in November 2005.  VA treatment records document the Veteran's report of costochondritis attributed to a 1970's rib resection.  See July 2006 VA Treatment Records.  During another visit, he reported that his costochondritis started in the early 1980's "for no obvious reason" and increased in severity.  See May 2010 VA Treatment Records.  He also reported a physical  assault, two years later, involving a man that "used [his] chest as a battering ram" which increased chest pain.  Id.  June 2010 VA treatment records contain an impression of chronic anterior chest wall pain of unknown cause, attributed to costochondritis.   

Considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for costochondritis because there is no nexus to service.  As for direct service connection, service treatment records are negative for any report of or treatment for costochondritis.  Notably, service treatment records document treatment for other medical conditions, but not costochondritis.  May 1974 and June 1976 service treatment records contain clear chest exams.  April 1977 chest x-rays were within normal limits.  Although the Veteran claims that his costochondritis is due to service, on August 1977 separation, clinical evaluation of the chest and lungs was normal.  He did not report any chest pain in the report of medical history.  The first mention of costochondritis was in November 2005 VA treatment records, more than 25 years after service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Post-service VA treatment records document the Veteran's report of a history of costochondritis in the 1970's during service, attributed to a rib resection.  However, service treatment records do not document such surgical procedure.  The Veteran has not identified any outstanding records.

The Board finds that the evidence does not establish an in-service injury, disease, or relevant event involving the Veteran's costochondritis.  Therefore, VA has no duty to provide an examination.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated.  As such, service connection is not warranted.

The only evidence of record suggesting a link or nexus between the Veteran's current costochondritis and service comes from the Veteran himself.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Although the Veteran contends that costochondritis was caused by service, he has provided conflicting statements regarding the nature and timing of the disability.  VA treatment records document his report that the condition started in the 1970's during service.  He later stated that it started in the 1980's after service.  Notably, he also reported a physical assault leading to increased chest pain.  As indicated, on separation from service, clinical evaluation of the chest and lungs was normal and the Veteran denied having chest pain.  As such, the his statements regarding the onset of his disability are lacking in probative value. 

Accordingly, the preponderance of the evidence is against granting service connection for costochondritis, on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


IV. Nonservice-connected Pension

A pension is payable to Veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war and is 65 years of age or older; or is permanently and totally disabled from nonservice-connected disability, not the result of the Veteran's willful misconduct; and meets certain net worth and annual income requirements.  38 U.S.C. §§ 1513, 1521; 38 C.F.R. § 3.3. 

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled as determined by the Commissioner of Social Security for the purpose of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person: or (4) suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi)(B). 

Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See id.; 38 C.F.R. § 3.3 (a)(3).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  See 38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  See 38 U.S.C. § 1521; 38 C.F.R. § 3.23(b). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C. § 1503  (a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded; therefore, such income is included as countable income.  See 38 C.F.R. § 3.272. Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See id.  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Id.

Based upon a longitudinal review of the Veteran's claims file, the Board concludes that the Veteran is not permanently and totally disabled due to a nonservice-connected disability.  The evidence does not support a finding that the Veteran is 65 years or older, or permanently and totally disabled from non-service-connected disability with an income that does not exceed the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23.  His DD Form 214 indicates that his date of birth is in November 1954 (age 63).  He has not been shown to be in receipt of SSA benefits or a patient in a nursing home.  On the contrary, the claims file indicates that the Veteran was denied SSA benefits.   

In this case, there is no competent and credible evidence of record which states that the Veteran is permanently and totally disabled due to a nonservice-connected disability.  The Board acknowledges that the Veteran has nonservice-connected disabilities; however, they have not been shown by competent credible evidence to be permanently totally and disabling.  The evidence shows that the Veteran is not currently working.  He has reported that he previously worked on a pipeline project as a manager, but currently, is not working.  See August 2006 and July 2011 VA Treatment Records.   In addition, the available evidence of record does not reflect that the Veteran meets the income requirements.  He has not submitted any supporting evidence in response to VA's September 2011 letter informing him of the evidence necessary to support a claim for nonservice-connected pension.  Thus, the claim must be denied. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for costochondritis is denied.

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


